 

Case 20-12161-EPK Doc19 Filed 03/04/20 Page1of3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

[m] Original Plan
[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
CJ Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Michael J.Waters JOINT DEBTOR: Renae Waters CASE NO.: 20-12161-EPK
SS#: xxx-xx- 9285 SS#: xxx-xx-6924
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section III

Nonstandard provisions, set out in Section VIII [m] Included [-] Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

[m] Included [-] Not included

 

[-] Included [m] Not included

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $1,115.50 formonths 1 to 60;

B. DEBTOR(S)' ATTORNEY'S FEE: [_] NONE [_] PRO BONO
Total Fees: $7300.00 Total Paid: $200.00 Balance Due: $7100.00

Payable $414.18 /month (Months 1 to 5)

Payable $335.27 ‘month (Months 6 to 20 )

Allowed fees under LR 2016-I(B)(2) are itemized below:
$4,650 + $525 POA Motion + $525 Mot. Cont Stay + $1,050 MTVs + $525 IRS Motion

 

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

Hil. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [i] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [fm] NONE
2. VEHICLES(S): [7] NONE

 

LF-31 (rev. 10/3/17) Page | of 3

 

 
IV.

Case 20-12161-EPK Doc19 Filed 03/04/20 Page2of3

Debtor(s): Michael J.Waters, Renae Waters

 

Case number: 20-12161-EPK.

 

1. Creditor: Capital One Auto Finance, a
division of Capital One, NA

Address: 4515 N. Santa Fe Ave.,
Oklahoma City, OK 73118
Last 4 Digits of Account No.: 1460
VIN: KNALW4D42F6017515

Description of Collateral:

2015 Kia K900

not for Debtor's personal use-exception to
910-day Rule

 

 

Check one below:

acim incurred 910 days or more pre-
petition

cCaim incurred less than 910 days pre-
petition

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate:

$15,000.00
$25,142.73

6.00%

Total paid in plan:

$289.99

Payment
$17,399.40

/month (Months _1 to 60 )

 

 

2. Creditor: American First Credit Union

Address: Po Box 9199, Ogden, UT
84409

Last 4 Digits of Account No.: 0813
VIN: 1GCRKSE79DZ365605

Description of Collateral:
2013 Chevrolet Silverdo 1500

 

 

Check one below:

my ciaim incurred 910 days or more pre-
petition

Ocain incurred less than 910 days pre-
petition

 

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate:

$16,000.00
$26,176.00

6.00%

 

Total paid in plan:

$309.32

Payment
$18,559.20

/month (Months _1 to 60)

 

3. PERSONAL PROPERTY: [i] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
{—] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[-] NONE

[@) The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor
Roseanne KinterKrecht unk

RV

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [@}] NONE

B. INTERNAL REVENUE SERVICE: [~] NONE

LF-31 (rev. 10/3/17)

Page 2 of 3

 
Case 20-12161-EPK Doc19 Filed 03/04/20 Page 3of3

 

 

Debtor(s): Michael J. Waters, Renae Waters Case number: 20-12161-EPK
Total Due: $1,965.00 Total Payment $2,224.80
Payable: $40.45 /month (Months 6 to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [RB] NONE
D. OTHER: [[] NONE

 

1. Name of Creditor: State of Utah Tax Commission

 

Payment Address: 210 N 1950 West, Salt Lake City, UT 84134

 

Total Due: $5,895.69

 

Payable $28.46 /month (Months 6 to 20 )
Payable $136.72 /month (Months 21 to 60_)
Regular Payment (if applicable) $0.00 /month (Months to)

 

 

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $10.00 /month (Months 6 to 20 )

Pay $237.01 /month (Months 21 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. (_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [li] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[mw] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [mi] NONE

VII. NON-STANDARD PLAN PROVISIONS [7] NONE

[m) Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

IRS payments include 5% interest

 

[-] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

. “i
- “idhoelleyyclors Debtor “| W402 Wore) Woe der stoint Debio ‘AIM
Michael J. Waters Dale ‘\ " Renae Waters Date \
Wire hers
“PsA

 

 

Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
